II'   •                                           0. ..
               Case 1:18-cv-08250-JSR Document 102 Filed 03/07/19 Page 1 of 1



                                                                     USDCSDNY
          UNITED STATES DISTRICT COURT                               DOCUMENT
          SOUTHERN DISTRICT OF NEW YORK                              ijLECTRONICALLY FILED
          -----------------------------------x                       DOC #: _ _--:::o.-+-H-rr--
          WINKLEVOSS CAPITAL FUND, LLC,                              DATE FTI PD:
               Plaintiff,                                                           1'   .
                                                                   18-cv-8250(JSR)
                      -v-
                                                   "".             ORDER
          CHARLES SHREM,

               Defendant.
          -----------------------------------x
          JED S. RAKOFF, U.S.D.J.

               For the reasons stated from the            ~ench,   and agreed to by the

          parties, Tyler Meade, counsel for plaintiff,              is hereby ordered

          to pay $15,000 by certified check to the Clerk of Courts and

          $15,000 to defendant's counsel     ~s     sanctions pursuant to Rule 30

          of the Federal Rules of Civil Procedure for his frustration of

          depositions. Both of these payments must be completed by March

          15, 2019.

               SO ORDERED

          Dated:      New York, NY
                      March   6,   2019                       ~.D.J.
